Citation Nr: 1826399	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.  Among numerous other commendations for his honorable service, the Veteran was awarded the Army Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2013 VA Form 9, the Veteran requested a hearing before a member of the Board.  Through his representative, he withdrew this request in correspondence received in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded at this time for further evidentiary development.

VA's duties to assist a claimant include making reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In correspondence from April 2011, the Veteran notified VA that he had undergone a hearing examination several years earlier at a private facility in Florida.  Although the Veteran indicated he was not sure whether records relating to that treatment were still available, there is no indication that VA has made any attempt to obtain and consider them.  As these records are potentially relevant to the onset and medical history of the Veteran's hearing loss and tinnitus, the Board finds that VA must make reasonable efforts to obtain them.

Similarly, as part of its duties to assist a claimant, VA may be required to provide a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In addition, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The Veteran was afforded VA medical examinations in November 2010 and December 2012.  However, as the examiner who completed the November 2010 evaluation was not provided the correct Veteran's service treatment records and the audiologist who examined the Veteran in December 2012 was not provided any service treatment records, VA sought a clarifying addendum opinion in February 2013.  Regrettably, the audiologist who gave that February 2013 opinion also appears to have been provided the incorrect service treatment records and VA sought yet another clarifying addendum opinion in April 2013.  At that time, the record indicates that the Veteran's service treatment records were provided to the examiner, who also reviewed the remainder of the claims file.  

The April 2013 examiner ultimately opined that neither the Veteran's hearing loss nor his tinnitus were caused by or a result of military service.  With respect to the Veteran's hearing loss, the audiologist explained that the Veteran's separation hearing exam was normal.  However, this clinician did not provide any opinion with respect to whether the Veteran's in-service acoustic trauma could have caused delayed onset hearing loss.  As such, the Board does not find that the examination report provides sufficient detail pursuant to D'Aries and must return the report for corrective action.  

In a somewhat unclear narrative that explained the rationale for the clinician's negative opinion regarding a nexus for tinnitus, the opining audiologist also indicated that there were "no military circumstances of tinnitus onset," and, with respect to the time line of tinnitus, the examiner indicated that the "[d]ate and circumstances of tinnitus onset do or do not match the veteran's military service period and circumstances of onset during military service."  The Board does not find that this rationale clearly addresses the medical science or the particular facts of the Veteran's claim.  As such, it is also inadequate for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA audiological treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to provide or authorize the release for the private audiological medical records noted in his correspondence from April 2011.  For any provider that the Veteran identifies and for which the Veteran authorizes the release of medical records, make reasonable attempts to obtain any treatment notes or examination reports and associate them with the Veteran's claims file.

3.  After completing all records development, schedule the Veteran for an audiological examination with a qualified medical professional other than the audiologist who provided the April 2013 addendum opinion.  The entire claims file, to include these remand directives, should be reviewed by the examiner who should also conduct any tests or studies deemed necessary and take a complete medical history of the Veteran's hearing loss and tinnitus.  The examiner is asked to provide an opinion and a complete rationale regarding the following items:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss arose in or is otherwise etiologically related to his active duty service?  If the examiner finds that it is less likely than not that such a link exists, the examiner is reminded that the rationale for the opinion cannot solely cite the normal audiometric findings reported at the Veteran's separation examination.  Rather, the rationale must include an explanation regarding whether or not the Veteran's in-service acoustic trauma could have caused the subsequent development of his hearing loss.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus arose in or is otherwise etiologically related to his active duty service?

4.  After ensuring compliance with the items above, conduct any other development deemed necessary.

5.  Finally, readjudicate the Veteran's claims.  If either claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




